CRABB, Chief Judge,
concurring.
I concur fully in Judge Swygert’s well-reasoned opinion. I write separately only to emphasize what I consider to be a particularly troublesome issue in this case.
Critical to the court’s decision is the construction of 5 U.S.C. § 7311; specifically, whether § 7311 can be read, with 28 U.S.C. § 1345, to authorize federal court injunctive relief against strikes or slowdowns by federal employees. By its language, § 7311 states a condition of employment, i. e., that an individual “may not accept or hold a position in the Government of the United States” if he participates in a strike, asserts the right to strike, or is a member of an organization that asserts the right to strike. The statute is silent with respect to any rights the government might have against an individual employee or an organization of employees asserting a right to strike, except for such rights of removal from, or denial of, employment as can be inferred from the terms of the statute.
Notwithstanding this silence, other federal courts have construed the statute in conjunction with the criminal penalties provided in 18 U.S.C. § 1918 and § 2, and have enjoined strikes by federal employees.1 Air Transport Ass’n v. PATCO, 313 F.Supp. 181 (E.D.N.Y.1970); reversed in part on other grounds, 438 F.2d 79 (2nd Cir. 1970), cert. denied, 402 U.S. 915, 91 S.Ct. 1373, 28 L.Ed.2d 661 (1971); United States v. Branch 60, National Ass’n of Letter Carriers, 312 F.Supp. 619 (D.Conn.1970); Tennessee Valley Authority v. Local 110, Sheet Metal Workers’ Int’l Ass’n, 233 F.Supp. 997 (W.D.Ky.1962). In the absence of any statutory authority other than that provided by § 7311, I have some doubt as to whether a jurisdictional basis existed for these district court injunctions.2
However, I believe the question of jurisdiction has been made moot by Congress’ implicit approval of the exercise of such jurisdiction concomitant to the enactment of Title VII of the Civil Service Reform Act of 1978. The legislative history of Title VII indicates that Congress understood that the then existing statutes provided that strikes of federal employees were illegal and punishable. Implicit in this understanding was a recognition that district courts have enjoined strikes by federal employees and, ipso facto, had the requisite authority to enjoin the strike. See 124 Cong.Rec. H 9454-55 (daily ed. Sept. 11, 1978), reprinted in Legislative History of the Federal Service Labor-Management Relations Statute, Title VII of the Civil Service Reform Act of 1978, 96th Cong., 1st Sess. 698 (1979) (Comm.Print No. 96-7) [hereafter cited as Leg. Hist.] (colloquy between Reps. Erlenborn, Glickman, and Ford), Most importantly, the legislative history indicates that Congress did not intend to alter either the then existing prohibitions against strikes, or *1144the then existing sanctions, including injunctions, prohibiting strikes:
[The existing prohibition against federal employees striking is] not affected by this law at all, or by this bill; rather, so the act of striking will continue to be a violation of Federal law.
The difference is that this bill for the first time will add on top of that a specific procedure available to the Government to go after a labor organization which advocates strike activity by making that an unfair labor practice reachable in the same way that any other unfair labor practice committed by the union or its representatives is reached by the statute, so that, in fact, we did not affect the existing law on strikes. We add a remedy for the Government in the case of someone advocating an illegal strike,
124 Cong.Rec. H 9455 (daily ed. Sept. 11, 1978) (remarks of Rep. Ford), reprinted in Leg.Hist., supra, at 880-81 (emphasis added).
Accordingly, because Congress intended to ratify pre-existing sanctions against strikes by federal employees in enacting Title VII, and because those pre-existing sanctions included injunctions against strikes by federal employees, I join in the court’s conclusion that injunctions under 5 U.S.C. § 7311 are within the jurisdiction of the federal courts. I do so cognizant of the countervailing arguments so thoroughly discussed in the district court’s opinion. Indeed, the strength of the parties’ competing arguments underscores my own belief that this is an instance in which the statutory framework and legislative history provide federal courts with little, if any, guidance. Strikes by federal employees raise any number of important policy questions. Resolution of such questions should result from a full and complete inquiry by Congress, rather than by judicial construction from a shadowy statutory framework.

. The general equitable doctrine that injunctive relief will not be granted against the commission of a crime suggests that the injunctive relief was ordered pursuant to 5 U.S.C. § 7311.


. None of the courts in the cases cited above addressed the issue of subject matter jurisdiction.